PER CURIAM.
The order appealed from should be modified as follows, and, as so modified, affirmed, without costs: Subdivision 1: Stricken out. Subdivision 2: Amended, so as to read as follows: “Whether or not it is intended to be alleged that this defendant or the board of directors of which he was a member received any part of the amount referred to in paragraph twenty-fifth of the complaint as ‘various sums aggregating five and a half million dollars.’ ” Subdivision 3: Strike out the last 9 words thereof: “And, if a part, what amount was so received.” Subdivision 4: Strike out the last 26 words thereof: “And, if a part of said sum, what amount is alleged to have so disappeared, and, if so, of what said wrongful acts or negligence consisted.” Subdivision 5: Strike out the words: “And in what transaction or transactions.” Subdivision 6: Strike out the words: “And, if a part what part.”